 In the Matter Of UNDERWOOD MACHINERY COMPANYandINTERNATIONALUNION,UNITED AUTOMOBILE,AIRCRAFT&AGRICULTURAL IMPLEMENTWORKERS OF AMERICA(C. I. 0.)Case No. 1-R-2044.-DecidedNovember 3,1944Mr. BenjaminE. Gordon,ofBoston,Mass., for theCompany.Messrs.John J. O'ConnellandAlfred A. Albert,-ofBoston,Mass.,for the Union.MissRuth E. Bliefiield,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon a petition duly filed by International Union, United Auto-mobile,Aircraft & Agricultural Implement Workers of America(C. I. 0.), herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofUnderwoodMachinery - Company, Boston,Massachusetts,hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before John W. Coddaire,Trial Examiner. Said hearing was held at Boston, Massachusetts, onSeptember 20, 1944. The Company and the Union appeared and par-ticipated.All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues.The Trial Examiner's rulings made at the hearingare free from prejudical error and are hereby affirmed.All partieswere afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI. THE BUSINE$S QF THE COMPANYUnderwood Machinery Company, a Massachusetts corporation,incorporated in 1923, is engaged in its plant at 110 Mt. Vernon Street,'in the South Boston District of Boston, Massachusetts, in the manu-facture of specially constructed machinery of all types, and in the59 N. L. R. B., No. 14.42 UNDERWOOD MACHINERY COMPANY43fabrication of steel.In its operations the Companyuses as rawmaterials, steel and fabricated or machine parts.During the calendar year 1943 the Company used raw materialsvalued in excess of $60,000, approximately 40 percent of which wasshipped to the Company from points outside the Commonwealth ofMassachusetts.During the same period the sales of the Companywere in excess of $200,000, approximately 5 percent of which resultedfrom the sale of products shipped by the Company to points outsidethe Commonwealth of Massachusetts.Approximately 92 percent ofthe Company's work at the present time consists in fulfilling direct orsubcontracts for the United States Government, the other 8 percentof the Company's work is priority work.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDImplement Workers of America, affiliated with the Congress of In-dustrialOrganizations, is a labor organization admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn August 11, 1944, the Union wrote the Company requestingrecognition as exclusive bargaining representative of the Company's,employees.Conferences were held, but since the Company questionedtheUnion's majority status in the appropriate unit, it refused togrant recognition to the Union as the exclusive bargaining repre-sentative of its employees until the Union is certified by the Board.A statement of the Field Examiner, introduced into evidence at thehearing, indicates that the Union represents a substantial numberof the employees which it seeks to represent in this proceeding.,We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe Union seeks a unit comprised of all production and mainte-nance employees of the Company, including shipping employees, butexcluding engineering department employees, office clerical employees,1The Field Examiner reported that the Union submitted 60 membership cards ; thatthe names of 47 persons appearing on the cards were listed on the Company's pay roll ofSeptember 6, 1944,which contained the names of 71 employees in the alleged appropriateunit;and that 35 of the cards were dated August 1944,and 25 cards were undated. 44DECISIONS OF NATIONAL LABOR RELATIONS BOARD,executives, supervisors and guards.The Company contends that theengineering department employees should be included, and that theemployees in the erection and maintenance department and the tobog-gan hoist department should be excluded from the appropriate unit.The engineering department consists of mechanical engineers,draftsmen and helpers.The engineers are specially qualified fortheir positions, are college graduates and work on a salary basis, at amuch higher rate than the other production and maintenance em-ployees.The draftsmen are also technically trained for their positionsand work under the same conditions as the engineers.The depart-ment is located in a. separate room adjacent to the offices.The en-gineering department prepares plans and drawings, including shopplans and assemblies, and prepares specifications for the work to bedone in the various departments of the plant.On the basis of thesefacts we shall exclude the employees in the engineering departmentas technical employees.The toboggan hoist department, which the Company seeks to excludefrom the appropriate unit, was organized in March 1944 to manufac-ture a secret product for the Government under contract.Workersin the department, except for the supervisory employees who weretaken from other departments of the Company, were hired directly fox°the work.The majority of these employees are-skilled or semi-skilledworkers.The Company states that the contract, under which thisdepartment is operating, will, terminate in November 1944, and thereis a possibility that it may not be renewed or extended. If the contractdoes, terminate in November 1944 the majority of the employees maybe dismissed, while a few workers may be transferred to other depart-ments in the plant.The Company urges that, because the contractmay soon terminate, the employees in the toboggan hoist departmentshould not be included in the appropriate unit. Inasmuch as em-ployees in this department are production workers, we see no reasonto exclude them from the unit.Mere insecurity of tenure is not areason for excluding from a bargaining unit employees whose interestsand functions are otherwise similar to those of the other employeescomprising the unit.2We shall, therefore, include the employees ofthe toboggan hoist department, with the exception of the supervisors.The Company desires the exclusion of the employees in the erectionand maintenance department.This department is composed of acrew of millwrights, electricians, carpenters and machinists, number-ing altogether 11 men, including a foreman and assistant foreman.The erection and maintenance department is responsible for the2 SeeMatter of M P Moller,Inc.,56 N. L it. B. 16;Matter of Tri-State Garment Corp ,51 N L. R B. 1337,Matter of NatlRoseSpring and 'MattressCo, 58 N. L. R. B. 1180;Matter of E W. Bliss Rolling Mill,58 N. L. R. B. 1171. UNDERWOOD MACHINERY COMPANY45installation, on the customers' premises, of machines which have beenmanufactured by the Company according to customer specification.,These jobs take the crew away from the plant for varying periods oftime, and sometimes involve out-of-town trips.Occasionallymenfrom other departments of the plant go with the crew from the erectionand maintenance department to assist in the erection and installationof the machinery, and sometimes additional men are hired to supple-ment the crew.A 20 percent bonus is paid by the Company for alloutside work done.Whenever the employees of the erection and main-tenance department are not engaged on an outside job they areemployed by the Company in the maintenance-of its premises, repairing-machinery, etc.The men in this department are the only maintenanceworkers employed by the Company.The foreman of the erection andmaintenance department is in complete charge of the maintenancework done in the plant, and the assistant foreman spends about 90 per-cent of his time in the plant, on maintenance work.The Company urges the exclusion of the employees in the erection-and maintenance department on the ground that their inclusion inthe plant unit would create serious sources of conflict between theCompany and other employers or unions in situations where the erec-tion and maintenance crew is required to work in plants, the employeesof which are represented by other unions.This contention whichnecessarily implies that the employees in question, because of theiroutside assignments, should not, under any circumstances, be per-mitted to have a collective bargaining representative, is without merit.The possibility of boycott is not,per se,a valid reason either for deny-ing employees the right to representation under the Act, -nor forexcluding them from bargaining units in which they are otherwiseappropriately included .3The Company also asserts that there is verylittle community of interest between employees in this department andthose who work inside the plant,inter ilia,because the occupations ofthe men comprising the group are those of independent craftsmen.While it is true that the occupations of the men comprising the erectionand maintenance department are apparently those of craftsmen, thereis no other union endeavoring to represent them at the present time,and the record indicates that their skills are not dissimilar to those ofother employees in the plant.Neither party contends that, as crafts-men, they should be in a separate unit or units.Employees in thisdepartment, as inside maintenance workers, have an obvious com-munity of interest with the other employees in the plant.Even intheir outside work they are sometimes accompanied by other employeesfrom the various departments of the plant, and the erection andS SeeMatter of Gluck Brewing Co.,47 N. L.R. B. 1079;N. L.R. B. v. Star PublsshtingCo., 97 F.(2d) 465(C C A. 9). 46DECISIONSOF NATIONAL LABOR RELATIONS BOARDinstallationfunctionseems tobe an integral part of the production ofthe Company's custom-made items.Under thecircumstancesherein presented we find that the employees'in the erection and maintenance department, excluding the foremanand assistantforeman,can properly function as a part of a unit com-prising all production and maintenance workers.However, in viewof the difference between the working conditions of these employeesand those of the other workers in the plant, we are of the opinion thatthe employees in the erection and maintenance department should begiven an opportunity to express their choice as to whether or not theydesire to be included in the plant-wide production and maintenanceunit, and we will therefore provide that they may vote separately in theelections hereinafter directed.We shall direct that separate elections be held among :(1) the employees in the erection and maintenance department,excluding the foreman and assistant foreman; and(2) all other production and maintenance employees, includingthe employees in the toboggan hoist department and ship-ping employees, but excluding the engineering departmentemployees, subforemen, assistant foremen,4 foremen,. officeclerical employees, guards, and all other supervisory em-ployees with authority to hire, promote, discipline, or other-wise effect changes in the status of employees or effectivelyrecommend such action.We will await the results of these elections before determining theappropriate unit. If the Union secures a majority of votes cast by theemployees in voting group (2), alone, we shall find that that group,excluding the employees in the erection and maintenance department,constitutes the appropriate unit. If, in addition, a majority of the em-ployees in voting group (1) select the Union as their representative, weshall include them in the aforesaid unit.We make no determinationat this time as to any unit finding in the event that the election resultsare other than those specified above.We shall direct that the question concerning, representation whichshall be resolved in part, by means of separate elections bysecret ballot among the employees in the voting groups set forthabove, who were employed during the pay-roll period immediatelypreceding the date of the Direction, subject to the limitations andadditions set forth therein.4 At the hearing some question arose as to whether or not certain subforemen and assist.ant foremen were supervisory employees.However,the record shows,and the partiesagreed, that the duties of the subforemen and assistant foremen are such that they aresupervisory employees within the scope of our usual definition. UNDERWOOD MACHINERY COMPANYDIRECTION OF ELECTIONS47By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Underwood Ma-chinery Company, Boston, Massachusetts, separate elections by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the First Region, acting inthis matter as agent for the National Labor Relations Board, and sub-ject to Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in each of the voting groups set forth below whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringthe said pay-roll period because they were ill or on vacation or tempo-rarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-cluding any who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to, determine whether or not they desire to be represented by Inter-national Union, United Automobile, Aircraft & Agricultural Imple-ment Workers of America (C. I. 0.), for the purposes of collective,bargaining :(1) the employees in the erection and maintenance department, ex-cluding the foreman and assistant foreman;(2) all other production and maintenance employees, including em-ployees in the toboggan hoist department and all shipping employees,but excluding the engineering department employees, executives, super-visors, foremen, assistant foremen, and subforemen, office clerical em-ployees, guards, and all other supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action.618683-45-vol. 59-5